                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PAUL LEWIS,                                              CASE NO. C19-0095-JCC
10                             Petitioner,                    ORDER
11          v.

12   MICHAEL OBENLAND,

13                             Respondent.
14

15          This matter comes before the Court on Petitioner Paul Lewis’s objections (Dkt. No. 31)
16   to the report and recommendation of the Honorable Michelle L. Peterson, United States
17   Magistrate Judge (Dkt. No. 28). Having considered the parties’ briefing and the relevant record,
18   the Court hereby OVERRULES Petitioner’s objections and ADOPTS Judge Peterson’s report
19   and recommendation for the reasons explained herein.
20   I.     BACKGROUND
21          The report and recommendation sets forth the underlying facts of this case and the Court
22   will discuss them only briefly here. (See Dkt. No. 28 at 2–3.) On February 9, 2011, a jury
23   convicted Mr. Lewis on charges of first-degree armed robbery and second-degree assault. (See
24   Dkt. No. 28 at 2.) He was sentenced as a persistent offender to life in prison without the
25   possibility of parole. (Id.) On April 3, 2015, Mr. Lewis was resentenced to life in prison without
26   the possibility of parole after the Washington Court of Appeals instructed the trial court to vacate


     ORDER
     C19-0095-JCC
     PAGE - 1
 1   his conviction for assault in the second degree. (Id. at 1.) Mr. Lewis now petitions the Court for

 2   federal habeas review of his judgment and sentence. (Dkt. No. 11.) Judge Peterson recommends

 3   that the Court dismiss Mr. Lewis’s petition with prejudice as untimely under 28 U.S.C.

 4   § 2244(d). Mr. Lewis filed objections to Judge Peterson’s report and recommendation, which the

 5   Court will consider even though they were untimely. (See Dkt. Nos. 30–31.) In his objections,

 6   Mr. Lewis concedes that he did not file his habeas petition within the one-year statute of

 7   limitations established by § 2244(d)(1), but he argues that the statute of limitations should be

 8   tolled due to his mental impairment. 1 (Dkt. No. 31 at 2.)
 9   II.    DISCUSSION

10          A.      Standard of Review

11          A district court reviews de novo those portions of a report and recommendation to which

12   a party objects. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Objections are required to

13   enable the district court to “focus attention on those issues—factual and legal—that are at the

14   heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). General objections, or

15   summaries of arguments previously presented, have the same effect as no objection at all, since

16   the court’s attention is not focused on any specific issues for review. See United States v.

17   Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

18          B.      Equitable Tolling

19          To be eligible for equitable tolling due to a mental impairment, a petitioner must meet a

20   two-part test established in Bills v. Clark, 628 F.3d 1092, 1099–1100 (9th Cir. 2010). Under that

21   test, the petitioner must first show that their mental impairment was so severe that they were

22
     1
23     Mr. Lewis previously argued that he is entitled to equitable tolling because he was not given
     counsel after his sentence and because his counsel abandoned him by failing to file a notice of
24   appeal. (See Dkt. No. 21 at 4–7.) Judge Peterson rejected these arguments, (Dkt. No. 28 at 8–9),
     and Mr. Lewis does not object to that portion of Judge Peterson’s report and recommendation,
25   (see generally Dkt. No. 31 at 2). Because Mr. Lewis does not object, the Court will limit its
     analysis to Mr. Lewis’s argument that he is entitled to equitable tolling due to his mental
26   impairment. See Thomas v. Arn, 474 U.S. 140, 147 (1985).

     ORDER
     C19-0095-JCC
     PAGE - 2
 1   either (a) “unable rationally or factually to personally understand the need to timely file” or (b)

 2   “unable personally to prepare a habeas petition and effectuate its filing.” Id. at 1100. The

 3   petitioner must then show that they diligently pursued their claims to the extent they could

 4   understand them but that their mental impairment made it impossible to meet the filing deadline

 5   under the totality of the circumstances. Id.

 6                  1.      Severity

 7          In concluding that Mr. Lewis fails to meet the severity prong of the Bills test, Judge

 8   Peterson emphasizes three points: (1) Mr. Lewis offers no evidence to support his claim that he
 9   has “documented” mental health problems; (2) the trial testimony of defense expert Dr. Kenneth
10   Muscatel does not show that Mr. Lewis had a severe mental health problem at the time when he
11   should have been preparing a habeas petition; and (3) in the months surrounding the July 14,
12   2016 deadline for filing a habeas petition, Mr. Lewis demonstrated his ability to prepare a
13   habeas petition when he filed two petitions for collateral review in the state courts that made
14   relatively advanced legal arguments. (See Dkt. No. 28 at 7–8.) Mr. Lewis does not respond to
15   Judge Peterson’s last two points, but he does offer a mental health treatment plan from the
16   Department of Corrections as evidence of his mental health problems. (See Dkt. No. 31 at 3, 10.)
17          The evidence Mr. Lewis offers does not show that he suffered from a mental illness in
18   2016 that was so severe that he could not prepare a habeas petition by the July 14, 2016

19   deadline. To begin with, Mr. Lewis’s mental health treatment plan consists of a review

20   conducted in February 2019—nearly three years after the time when Mr. Lewis should have been

21   preparing his habeas petition. (Id. at 10.) Consequently, the mental health treatment plan offers

22   little evidence about Mr. Lewis’s mental state at the relevant time-period. In addition, the mental

23   health treatment plan does not corroborate Mr. Lewis’s claim that he suffers from severe

24   memory loss, bipolar disorder, or some other mental impairment that would prevent him from

25   filing a habeas petition. (Compare Dkt. No. 31 at 3, with id. at 10.) The plan instead lists Mr.

26   Lewis’s current diagnoses as “Major Depression” and “Alcohol Use Disorder,” and it describes


     ORDER
     C19-0095-JCC
     PAGE - 3
 1   how he “at times experiences nightmares that can be distressing” and “experiences depressed

 2   mood around twice per month.” (Id. at 10.) These symptoms are not so severe that Mr. Lewis is

 3   entitled to equitable tolling, especially given that he was able to file personal restraint petitions in

 4   state court in February 2016 and November 2016. (Dkt. No. 28 at 2–3.)

 5                   2.       Diligence

 6           Given that Mr. Lewis has not demonstrated that he suffered from a severe mental

 7   impairment, the Court need not consider whether he has shown that he diligently pursued his

 8   claim for habeas relief.
 9   III.    CONCLUSION

10           For the foregoing reasons, the Court OVERRULES Petitioner’s objections (Dkt. No. 31);

11   ADOPTS Judge Peterson’s report and recommendation (Dkt. No. 28); DISMISSES Mr. Lewis’s

12   petition for writ of habeas corpus (Dkt. No. 11) with prejudice; DENIES a certificate of

13   appealability; and DIRECTS the Clerk to send copies of this order to Mr. Lewis, to Respondent,

14   and to Judge Peterson.

15           DATED this 3rd day of February 2020.




                                                             A
16

17

18
                                                             John C. Coughenour
19                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-0095-JCC
     PAGE - 4
